DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 09/08/2021.  Claims 1, 3-4, 6, 10-11, 15-16 and 21-23 have been amended. Claims 5, 8  and 12 are cancelled. No claim has been newly added. Claims 1-4, 6-7, 9-11 and 13-25 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Shibata has been used for new ground(s) of rejection.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an analysis unit for detecting interfering movements of the transportation vehicle; and a graphic generator for generating a marker in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: page 13, paragraph 2 recites “the analysis unit 22, the graphics generator 23…can be implemented as dedicated hardware, for example as integrated circuits. Of course, they can also be partially or completely combined or implemented as software that runs on a suitable processor, for example on a GPU”. Therefore, the examiner believes that the analysis unit and a graphics generator indicate as different parts of the integrated circuits or processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-11, 13-14, 17, 19-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (US. Pub. No. 2016/0147073, hereinafter “Onda”) in view of Braunberger et al. (US. Pub. No. 2017/0151994, hereinafter “Braunberger”), further in view of Shibata et al. (US. Pub. No. 2018/0024354, hereinafter “Shibata”).
As to claims 11, 1 and 10,    (Currently Amended) Onda discloses a device [figure 1, “30”] for controlling a display of an augmented reality head-up display device [figure 1, to 
an analysis unit [paragraph 58, an acceleration sensor for detecting the movement of the vehicle] for detecting movements of the transportation vehicle, wherein the movements are detected with an accelerometer or derived from road conditions;
a graphics generator [figure 1, part of control unit “30”] for generating a marker for display by the augmented reality head-up display device [figure 2, “S600”, figures 9A-C, generate a marker for display], the marker having a dynamic design, wherein the graphics generator generates the marker 
an output [figure 1, output to the display unit “10” for display] for outputting the marker for display by the augmented reality head-up display device [paragraph 54, after generating the guidance image, the control unit “30” outputs the guidance image to the display unit “10”].
Onda does not expressly disclose interfering movements of the transportation vehicle;
wherein the graphics generator is configured to alter a density of a filling of the marker while maintaining a size and a shape of the marker in response to interfering movements of the transportation vehicle being detected  
Braunberger teaches a device comprising an analysis unit [figure 3A, “310”] for detecting interfering movements of a transportation vehicle [abstract, paragraph 67].

Onda, as modified by Braunberger, does not disclose wherein the graphics generator is configured to alter a density of a filling of the marker while maintaining a size and a shape of the marker in response to interfering movements of the transportation vehicle being detected.
Shibata teaches to alter a density of a filling of a marker while maintaining a size and a shape of the marker in response to interfering movements of a transportation vehicle being detected [figures 9-12, alter the density of the filling of the marker surrounding the vehicle while maintaining the size and shape of the marker in response to interfering movements of the transportation vehicle in the front (such as changing lanes, in same or different lance)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device of Onda to alter a density of a filling of a marker while maintaining a size and a shape of the marker in response to interfering movements of a transportation vehicle being detected, as taught by Shibata, in order to provide a vehicle display control device that appropriately highlights a front obstacle by virtual image display of a highlighting image (Shibata, paragraph 10).
As to claim 13,    (Previously Presented) Onda, as modified by Braunberger and Shibata, discloses a transportation vehicle with an augmented reality head-up display device [Onda, abstract, vehicle information with HUD, figure 1], the transportation vehicle comprising the 
As to claims 20, 2 and 14,    (Previously Presented) Onda, as modified by Braunberger and Shibata, discloses the device of claim 11, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein the marker is a contact-analogous marker [Onda, figures 9A-C, contact-analogous marker].
As to claims 23, 6 and 17,    (Currently Amended) Onda, as modified by Braunberger and Shibata, discloses the device of claim 11, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein the graphics generator altering the density of the filling of the marker is carried out only in response to the interfering movements of the transportation vehicle having exceeded a threshold value [Onda, figure 7A-B and 8, “S522”, paragraph 101, Shibata, figures 10-11, alter the density of the filling of the marker surrounding the front vehicle].
As to claim 9, see the discussion of claim 25.
As to claim 19, see the discussion of claim 25.
Claims 3-4, 7, 15-16, 18, 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onda in view of Braunberger, further in view of Shibata, as applied to claims 1 and 10-11 above, further in view of Tauchi et al. (US. Pub. No. 2011/0128139, hereinafter “Tauchi”).
As to claims 21, 3 and 15,    (Currently Amended) Onda, as modified by Braunberger and Shibata, discloses the device of claim 11, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein the altering of the density of the filling of the marker [Shibata, figures 10-11, alter the density of the filling of the marker].

	Tauchi teaches a device wherein a dynamic design of a marker includes a design as a running light or a pulsation of the marker [figure 4, paragraphs 50-51, a dynamic design of a marker as a running light].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device of Onda to have a dynamic design of a marker including a design as a running light or a pulsation of the marker, as taught by Tauchi, in order to easily make the driver notice the attention-seeking display sign or the alarm display sign (Tauchi, paragraph 51).
As to claims 22, 4 and 16,    (Currently Amended) Onda, as modified by Braunberger, Shibata and Tauchi, discloses the device of claim [[21]] 11, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein the altering of the density of the marker includes altering the density via a running light [Shibata, paragraph 80, display color of the linear portion may be variably set by the user to a translucent color], and wherein a running direction of the running light corresponds to a direction of an interfering movement of the transportation vehicle [Tauchi, paragraphs 50-51, the direction of the running light indicated by arrow N/O corresponds to the direction of the interfering movement]. In addition, the same rationale is used as in rejections for claims 21, 3 and 15.
As to claims 24, 7 and 18,    (Previously Presented) Onda, as modified by Braunberger, Shibata and Tauchi, discloses the device of claim 22, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein the interfering movements 
As to claim 25,    (Previously Presented) Onda, as modified by Braunberger, Shibata and Tauchi, discloses the device of claim 22, wherein the road conditions are detected by a laser scanner or a stereo camera or are taken from map material [Onda, figures 7A-B, paragraph 39, the map database stores map data (road data), paragraph 50, forward view information acquisition process, paragraph 70, images taken by the camera “26”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/NAN-YING YANG/Primary Examiner, Art Unit 2622